Citation Nr: 1503240	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.  He died in 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In her August 2009 VA Form 9, the appellant requested a Travel Board hearing.  In September 2011, she withdrew her request.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides during active service in Vietnam.

2. The Veteran died of septic shock as a consequence of neutropenia fever and gram-positive bacteremia.

3. A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute substantially or materially, to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009). The notice should include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App at 352-353.

An August 2008 VCAA letter advised the appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death. The letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability(ies) caused or contributed to his death. This letter also informed the appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources. The letter also explained what evidence and information was required to substantiate a claim based on a condition not yet service connected. 

The Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO has complied with the duty to assist.  The appellant did not respond to the VCAA notice.  The appellant submitted private treatment records.  The Veteran's service treatment records were already associated with the claims file.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002). 

The record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence she should submit to substantiate her claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.

The Veteran served in Vietnam, and he is presumed by law to have been exposed to herbicides while stationed there. 38 C.F.R. § 3.307.

The Veteran was diagnosed in June 2007 with acute myelogenous leukemia (AML), and he died in 2008.  He died of septic shock as a consequence of neutropenia fever and gram-positive bacteremia.  Significant conditions contributing to his death but not resulting in the underlying cause included AML, hypertension, benign prostatic hyperplasia, and multiple cardiovascular accidents (CVA). 

The Veteran's treating physician, Dr. Leslie R. Ellis, M.D., noted in letters of January 2010 and March 2014 that the AML arose from a "previously undiagnosed myelodysplastic syndrome."  Dr. Ellis based this opinion on the Veteran's "cytogenetic abnormalities and the morphology of the cells seen on his diagnostic bone marrow biopsy."  Dr. Ellis observed that while the National Institutes of Health have not reported a confirmed link between presumed herbicide exposure and myelodysplastic syndrome, nor has it "completely ruled out the possibility of a causal relationship."

VA's duty to fully investigate the assertion was thus triggered, as VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. By "necessary" is meant when the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2). 

In November 2010, a VA examiner stated that AML is not a lymphocyte B leukemia.  Therefore the examiner opined that "there is no medical evidence that this veteran had a chronic B-cell leukemia."  In August 2013, a VA examiner, pursuant to a January 2013 Remand, concurred that there was "no link" between the Veteran's AML and B-cell leukemia.  

In February 2014, pursuant to the Board's January 2014 Remand, reviewed the record to in part determine whether the Veteran's coronary artery disease directly or indirectly cause the Veteran's death. The examiner reported that he had reviewed the record, examinations and literature which indicated that the Veteran's death was a direct result of an overwhelming infection - the result of neutropenia, which was not associated directly or indirectly with coronary artery disease.  The examiner also found that there was nothing in the current body of medical knowledge to suggest a nexus between coronary artery disease as a cause or aggravational factor in leukemia. 

The Board sought an Independent Medical Examiner opinion in July 2014.  The record was then forwarded to a university medical cancer center and reviewed by an assistant professor, who is also a staff physician and director of clinical research in oncology. The expert found the Veteran's sepsis was "invariably a direct result of his AML with a highly probable influence from the myelosupressive effects of chemotherapy he received for his AML."  The oncologist concurred with Dr. Ellis that "the Veteran's AML most likely arose 'from a previously undiagnosed myelodysplastic syndrome.'"  After reciting several cancer studies, the oncologist opined that "the Veteran most likely did not develop myelodysplastic syndrome in the late 1960's, to have lived with this condition until 2007 before it transformed to a fatal diagnosis of AML."  He further noted that while it is not impossible to "rule out a clinical scenario where a patient harbored a pre-malignant condition for almost half a century before succumbing to his disease, it is my opinion that it is less likely than not that either his myelodysplastic syndrome or AML was directly caused by exposure to herbicides during his service."

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014). 

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection). A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).

To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1). It is not sufficient to show that the service connected disability casually shared in producing death; rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C. F. R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(3),(4) (2014); Lathan v. Brown, 7 Vet. App. 359 (1995).

The appellant contends service connection should be granted on either of two bases - that either the Veteran's herbicide exposure caused his AML or that such exposure caused heart disease which in turn caused multiple CVAs.

The Board has reviewed the claims file, but there is no evidence that materially alters its analysis in its January 2014 denial of service connection for AML.  The July 2014 oncologist's opinion is factually informed, medically competent, and fully explained.  In contrast, Dr. Ellis' opinion is speculative and does not link the myelodysplastic syndrome to herbicide exposure.  Therefore, the Board finds the oncologist's opinion more probative, competent, and credible.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Further, while the Veteran had been diagnosed with coronary artery disease, the February 2014 VA examiner found (and there is no evidence otherwise to suggest) that the disease had any causal or aggravational link to the Veteran's death. 

Finally, to the extent that Dr. Ellis has noted, in particular in his March 2014 letter,  that the Institute of Medicine has "not completely ruled out the possibility of a causal relationship" between the Veteran's death and the Veteran's presumed exposure to herbicides, this theory has been fully investigated on multiple occasions as noted above and found without merit. While the appellant also questions the impartiality of the expert medical examiner, there is no evidence to substantiate this mere allegation.

It is very clear that the appellant believes that she is entitled to the benefit sought, and equally clear that the Veteran gave honorable service to the nation. However, VA has fully investigated this matter, and the preponderance of the evidence is against the granting of the appeal. 


ORDER


Service connection for the cause of the Veteran's death is denied.
      


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


